Citation Nr: 0424783	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  94-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the RO in 
Newark, New Jersey, which granted service connection for a 
right and left knee disability and awarded a 10 percent 
disability evaluation, effective November 1, 1992.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Degenerative joint disease of the right knee is currently 
manifested by x-ray evidence of degenerative changes, with no 
instability or subluxation, and limitation of motion to less 
than a noncompensable degree.

3.  Degenerative joint disease of the left knee is currently 
manifested by x-ray evidence of degenerative changes, with no 
instability or subluxation, and limitation of motion to less 
than a noncompensable degree.


CONCLUSION OF LAW

1.  The criteria for an initial rating greater then 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003).

2.  The criteria for an initial rating greater then 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in September 1993 was 
issued before the enactment of the VCAA.  The Board finds 
that the RO has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the March 1994 Statement 
of the Case and May 1994, March 1999, November 1999, October 
2003 and June 2004 Supplemental Statements of the Case, and 
November 2002, April 2004 and June 2004 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in November 2002, April 2004 and June 2004, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

A rating action in September 1993 granted service connection 
for a bilateral knee disorder based on service medical 
records.  During service, the veteran was seen on numerous 
occasions for bilateral knee pain.  Consistent diagnoses 
included chondromalacia and degenerative joint disease. 

VA outpatient treatment notes dated June 1993 to October 1994 
show continuing complaints of bilateral knee pain.  VA X-ray 
studies conducted in June 1993, March 1994 and October 1994, 
all consistently revealed bilateral degenerative joint 
disease, marked on the right. 

During a March 1994 VA examination, evaluation of the 
veteran's knees revealed that they were nontender and 
nonswollen.  The patellae were intact.  Range of motion 
testing showed extension to 180 degrees and flexion to 90 
degrees.  No laxity was noted.  The pertinent diagnoses 
reflected bilateral degenerative joint disease of the knees.

At a September 1996 VA examination, the veteran gave a 
history of injuring both knees while in the service.  He 
complained of daily bilateral knee pain and stated that the 
right knee was worse.  Both knees gave out with exertional 
type of activities, such as prolonged standing or walking.  
Additionally, hot weather caused an increased amount of pain.  
Physical examination of the knees revealed that they were 
nontender and nonswollen.  The patellae were mobile and range 
of motion of the knees was to 0 degrees with extension and to 
95 degrees with flexion.  The diagnosis was postoperative 
internal derangement of both knees with degenerative joint 
disease and mild decreased range of motion.  Both knees 
exhibited mild medial lateral collateral ligamentous laxity 
and traumatic arthritis.  A VA X-ray study of both knees, 
performed in conjunction with the above examination, showed 
bilateral degenerative joint disease, marked on the right 
side.

In January 1998, the veteran underwent a VA examination, in 
which he complained of pain over both knees.  Examination of 
both knees revealed no swelling and no definite tenderness of 
either knee was noted.  A small scar over the medial aspect 
of the right knee and a scar over the lateral aspect of the 
left knee from previous arthroscopic surgeries was noted.  
His movements of the knee were within normal range.  Flexion 
was to 140 degrees on both sides and extension was full on 
both sides.  He had good stability of his collateral 
ligaments and cruciate ligaments on both sides.  No pain was 
elicited on movement of either knee.  The pertinent 
diagnostic impression was traumatic arthritis of both knees.

VA outpatient treatment notes dated July 1999 to August 1999 
reveal that in July 1999 the veteran was involved in a motor 
vehicle accident.  He presented at the VA emergency room with 
complaints of generalized musculoskeletal pains.  The 
diagnosis was musculoskeletal pain secondary to motor vehicle 
accident.  He returned to the emergency room two days later 
with complaints of worsening knee pain.  The diagnosis showed 
severe osteoarthritis, status post accident and heavy weight 
on the joints.  An August 1999 X-ray study of the knees 
revealed degenerative joint disease of the knees at the 
medial and lateral compartments.

A VA orthopedic consultation note dated April 2000, shows 
that upon examination of the right knee, it lacked 5 degrees 
of full extension and flexion was to 85 degrees.  The left 
knee went from 2 to 3 to 95 degrees.  No diagnosis pertaining 
to a bilateral knee disorder was noted.

During a May 2004 VA examination, the veteran complained that 
his knees constantly hurt.  He ambulated independently 
without the help of a cane or crutch.  Physical examination 
demonstrated clear swelling and arthritic changes in the 
knees.  Range of motion in the right knee was maximum 
extension from 5 degrees to maximum flexion of 95 degrees 
with negative drawer sign.  There was crepitus and grinding 
felt on range of motion.  He had negative Lachman's sign and 
negative McMurray's sign.  There was no laxity of the joint.  
The left knee was swollen and range of motion was from 0 
degrees to 100 degrees with crepitus noted.  The diagnostic 
impression was degenerative joint disease.  

Analysis

The veteran contends that his service-connected right and 
left knee disabiities are more disabling than currently 
evaluated.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran has 
an unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 
4.27 (providing specific means of listing diagnostic code for 
unlisted disease or injury).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's degenerative joint disease of both the right 
and left knees are each separately rated as 10 percent 
disabling under Diagnostic Code (Code) 5010, arthritis due to 
trauma.  38 C.F.R. § 4.71a.  Traumatic arthritis is rated as 
degenerative arthritis, Code 5003, which provides for a 
disability rating based on the limitation of motion of the 
affected joint.

Under Code 5260, a 10 percent rating is assigned when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  Under Code 
5261, a 10 percent rating is in order when leg extension is 
limited to 10 degrees.  If extension is limited to 15 
degrees, a 20 percent rating is assigned.  38 C.F.R. § 3.71a.

When limitation of motion is noncompensable, Code 5003 
provides a 10 percent rating for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98 
(1998).

As a preliminary matter, the Board observes that other 
diagnostic codes for knee disabilities with ratings greater 
than 10 percent are inapplicable in this case.  Specifically, 
there is no evidence of ankylosis, subluxation, or impairment 
of the tibia or fibula involving either knee.  See 38 C.F.R. 
§ 4.71a, Codes 5256, 5257, and 5262.  Evidence of lateral 
instability or meniscal injury is also not present.  See 38 
C.F.R. § 4.71a, Code 5257 and 5258.  Accordingly, the Board 
finds that the veteran's knee disabilities are most 
appropriately rated as traumatic arthritis under Code 5010. 
38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Upon a review of the claims folder, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 10 percent for degenerative 
joint disease of either the right or the left knee.  
Initially, the Board emphasizes that the medical evidence 
does not reveal any limitation of leg motion under either 
Code 5260 or Code 5261 that warrants a rating greater than 10 
percent.  In fact, the evidence shows either full range of 
motion or limitation, such that even the criteria for the 
noncompensable rating are not met.  

In addition, the Board finds that the evidence does not 
support any increase on the basis of functional impairment.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
The veteran's subjective complaints include pain, and 
weakness.  However, other than minimal limitation of motion, 
the objective evidence generally shows only occasional 
swelling and tenderness.  There was no laxity and there was 
good stability in both knees.  X-ray studies showed 
degenerative changes, greater in the right knee than in the 
left.  With respect to these studies, however, the Board 
observes that medical evidence fails to reveal any 
significant chronic impairment related to the findings.  In 
2004, the examiner stated that there was no evidence of 
fatigability or incoordination.  Therefore, the Board finds 
no chronic functional impairment pursuant to 38 C.F.R. §§ 
4.40, 4.45, and 4.59 to warrant a rating greater than 10 
percent.

Finally, the Board finds that there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization related to the left knee disability for 
purposes of an extra-schedular rating. 38 C.F.R. § 
3.321(b)(1).  The veteran is employed as a truck driver, and 
did not indicate any loss of time due to knee problems.  
There is no medical evidence relating an inability to work 
due to either knee disability.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for either degenerative joint disease 
of the left knee or degenerative joint disease of the right 
knee. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5010.


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



